Citation Nr: 0944305	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-36 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as due to in-service exposure to herbicides, and 
claimed as secondary to service-connected type II diabetes 
mellitus and schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1967 to April 1969 and from January 1970 to 
February 1971.  Service in the Republic of Vietnam and 
receipt of the Purple Heart Medal, Bronze Star Medal, and 
Combat Infantryman Badge are indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for 
erectile dysfunction. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
erectile dysfunction on both a direct and secondary basis.  
Specifically, the Veteran has claimed that this disability is 
a result of exposure to herbicides while serving in Vietnam.  
He has also claimed that his erectile dysfunction is a 
complication of his service-connected diabetes mellitus or a 
side effect of his schizophrenia medication. After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board believes that this issue must be 
remanded for further evidentiary development.

The evidence of record contains a current diagnosis of 
erectile dysfunction. See, e.g., a February 2008 VA 
outpatient treatment record.  In this case the Veteran is 
presumed to have been exposed to herbicides based on his 
Vietnam service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e) (2009).  He has also been service-connected for type 
II diabetes and schizophrenia.  See rating decisions dated 
March 1971 and March 2002. 

In support of his claim the Veteran has submitted a November 
2006 statement from L.D.R., D.O., who indicated that the 
Veteran has a multitude of potential erectile dysfunction 
causes including heavy tobacco use, hyperlipidemia, obesity, 
and hypertension as well as his service-connected diabetes 
mellitus and the medication he takes for his service-
connected schizophrenia.  Dr. L.D.R. did not identify a 
specific source for the Veteran's erectile dysfunction or 
indicate whether the Veteran's diabetes mellitus or 
schizophrenia medication more likely than not caused his 
erectile dysfunction.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions]; see 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  These questions concern whether the 
Veteran's erectile dysfunction is related to in-service 
exposure to herbicides or to his service-connected diabetes 
mellitus and/or antipsychotic medication. 

The Board notes that the Veteran failed to report for an 
examination that was scheduled to address this question.  
However, considering that erectile dysfunction is well 
documented in the record, it appears to the Board that the 
question of its etiology can be answered simply by review of 
the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to whether the 
Veteran's current erectile dysfunction is 
related to his military service, to 
include presumed exposure to Agent Orange.  
If not, the examiner should provide an 
opinion as to whether the Veteran's 
erectile dysfunction is more likely than 
not due to his service-connected diabetes 
mellitus or his schizophrenia medication.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claim of entitlement to service 
connection for erectile dysfunction.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


